DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 10, and 17 are in independent form. 
Claims 1 and 8 are rejected under 35 U.S.C. 101.
Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(2). 
Claims 3-8 and 11-20 are rejected under 35 U.S.C. 103.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 

Regarding claims 1 and 8, it recites, sending a command to modify the multi-media content. To elaborate, a human with remote control, could perform pausing, fast forwarding, skipping and etc. multi-media content.
This claim only recites one additional element, audible input. This limitation under its broadest reasonable interpretation is recited at a high level of generality (i.e. as a general means to obtain node data from a graph, such as a node's identifier) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Thus, the judicial exception is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. All elements of this claim amount to no more than processes capable of being carried out by the human mind or insignificant extra-solution activity, and thus do not provide significantly more than the judicial exception. The claim is not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lang; Jonathan P. et al. (US 20170242653 A1) [Lang].

	Regarding claim 1, Lang discloses, a method comprising: playing out, via a playback module of a personalized analytics system, a narrated analytics playlist configured for a user; receiving, via the playback module, an audible input from the user (The computing device 504 may return the results of, for example, an artist who has an album named the same as the music variable, the album name which and
 modifying the playing out of the narrated analytics playlist based, at least in part, on the audible input (In some embodiments, the received voice command comprises: a command word, one or more media variable instances, and one or more zone variable instances ¶ [0036], [0041], [0045], [0098], [0100]. Examples of controls available via control device 300 for controlling the media playback system may include transport control commands. These commands or intents may be relevant to a media item which is currently being played such as transport commands (e.g., stop, pause, skip, rewind, fast forward, back, volume, etc.) or commands related to saving or adding the currently played media 

Regarding claim 2, Lang discloses, wherein said modifying the playing out comprises: analyzing the audible input to identify a playback control keyword; and modifying the playing out of the narrated analytics playlist based on the playback control keyword (In some embodiments, the received voice command comprises: a command word, one or more media variable instances, and one or more zone variable instances ¶ [0036], [0041], [0045], [0098], [0100]. Examples of controls available via control device 300 for controlling the media playback system may include transport control commands. These commands or intents may be relevant to a media item which is currently being played such as transport commands (e.g., stop, pause, skip, rewind, fast forward, back, volume, etc.) or commands related to saving or adding the currently played media item to another playback queue or playlist. The syntax for intents or actions to be taken on a media item that is now playing may be simpler and may correspond to the names of the transport control. For example, the voice input for an intent to pause music playback may be the voice input " pause" ¶ [0549], [0573]. The identification of content type may be accomplished for instance through inputting a keyword of the command such as "Dance Music" and the database may map the keyword to an indication for content type such as the Genre. The database may reside on the computing device or on the network microphone device in some examples ¶ [0308]).

Regarding claim 9, Lang discloses, wherein said determining the respective playback duration further comprises: identifying a respective complexity of the respective scene based on the content associated with the respective scene; and determining, based on the respective complexity, the respective playback duration for the respective scene (At block 1006, the one or more processing devices may process the voice command and return a response to be played back. The response to be played back may be returned in the form of a voice response message comprising the audio clip to be played, text to be converted to speech, and/or an identifier of a pre-recorded response to be played that may be stored locally on a device of system 500). The response may be returned via one or more communication paths 542, 544, 546 ¶ [0184]. Also see ¶ [0536], [0537]).

Regarding claim 10, Lang discloses, wherein said identifying the respective complexity comprises: identifying an amount of text associated with the respective scene; and identifying a number of content objects associated with the respective scene (At block 1006, the one or more processing devices may process the voice command and return a response to be played back. The response to be played back may be returned in the form of a voice response message comprising the audio clip to be played, text to be converted to speech, and/or an identifier of a pre-recorded response to be played that may be stored locally on a device of system 500). The response may be returned via one or more communication paths 542, 544, 546 ¶ [0184]. Also see ¶ [0536], [0537]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 3, 4, 7, 11, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Wieder; James W. et al. (US 20140195026 A1) [Wieder].

Regarding claim 3, Lang teaches all the limitations of claim 1.
However Lang does not explicitly facilitate identifying the audible input as an input query to the personalized analytics system; and modifying the playing out of the narrated analytics playlist to include new content that addresses the input query.
Wieder disclose, identifying the audible input as an input query to the personalized analytics system; and modifying the playing out of the narrated analytics playlist to include new content that addresses the input query (Methods and apparatus for providing a personalized entertainment experience, which may be customized for each user. A user's playback/presentation history and/or user actions may be captured and associated with each played/presented composition. A target time for playback/presentation of a composition to the user may be determined by using a user's playback/presentation history and/or user actions. The target time for playback/presentation may incorporate a target time between playbacks/presentations of a composition, which may be at least partially based on a user's playback/presentation history and/or user actions. A customized sequence of compositions may be automatically generated for each user. The personalized sequence may automatically adapt to changing user actions and preferences over time. The user's collection of compositions may be automatically integrated with the generated customized sequence. In one embodiment, a target time for next playback/presentation may incorporate a time between playback/presentation, which is at least partially based on rating (preference) of the user for the 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Wieder’s system would have allowed Lang to facilitate identifying the audible input as an input query to the personalized analytics system; and modifying the playing out of the narrated analytics playlist to include new content that addresses the input query. The motivation to combine is apparent in the Lang’s reference, because there is a need to providing an improved personalized entertainment experience, which may be customized for each user.

Regarding claim 4, the combination of Lang and Wieder discloses, generating the new content using metadata associated with the narrated analytics playlist (Lang: After establishing the metadata exchange channel, or at a minimum, after configuring the media playback system to share or otherwise provide metadata to the networked microphone system, the media playback system provides metadata associated with the media playback system to the networked microphone system in response to a metadata exchange triggering event. In some embodiments, the metadata exchange triggering event is any one or more of (i) the media playback system playing back a new media content item (e.g., a new audio track), (ii) the media playback system receiving a context-specific playback command via the networked microphone system, (iii) the media playback system receiving a context-specific request for information via the networked microphone system, and/or (iv) passage of a defined time period of time ¶ [0339], [0359], [0384]).

Regarding claim 7, the combination of Lang and Wieder discloses, wherein said modifying the playing out of the narrated analytics playlist comprises pausing the playing out of the narrated analytics playlist, and wherein the method further comprises resuming the playing out of the narrated analytics playlist after expiration of a timer (Wieder: In some embodiments, a downloaded digital-work may be enabled for playback at a user-device 22 by a reduced-capacity-token that is usable only by a specific user or set of specific users; on the specific user-device 22 and only for a limited authorized-time or limited number of playbacks.…. Otherwise, the reduced-capacity-token may expire before the user's full usage-rights have expired ¶ [0465]. Also see ¶ [0553], [0595], [0631]).

Regarding claim 11, the combination of Lang and Wieder discloses, wherein said determining, based on the respective complexity, the respective playback duration comprises: determining the respective complexity falls above a playback complexity threshold value; and assigning a value to the respective playback duration that corresponds to a default playback duration combined with an additional playback duration (Wieder: A user's composition rating may be changed by the "forward" or "back" controls, only when the composition has played for a long enough time for the user to recognize it (i.e., the playback time has exceeded a recognition threshold time) ¶ [0164], [0174], [0284]).

Regarding claim 12, the combination of Lang and Wieder discloses, determining a total playback duration associated with the plurality of scenes; and determining whether the narrated analytics playlist meets a playback duration specification by comparing the total playback duration to a playback duration threshold value (Wieder: A user's composition rating may be changed by the "forward" or "back" controls, only when the composition has played for a long enough time for the user to recognize it (i.e., the playback time has exceeded a recognition threshold time) ¶ [0164], [0174], [0284]).

Regarding claim 13, the combination of Lang and Wieder discloses, determining to modify the plurality of scenes to meet the playback duration specification (Lang: In one example, a playlist may be added to a playback queue, in which case information corresponding to each audio item in the playlist may be added to the playback queue. In another example, audio items in a playback queue may be saved as a playlist. In a further example, a playback queue may be empty, or populated but "not in use" when the playback zone or zone group is playing continuously streaming audio content, such as Internet radio that may continue to play until otherwise stopped, rather than discrete audio items that have playback durations ¶ [0077], [0282]).

Regarding claim 14, the combination of Lang and Wieder discloses, determining the playback duration threshold value based, at least in part, on anecdotal information associated with a user (Wieder: Methods and apparatus for providing a personalized entertainment experience, which may be customized for each user. A user's playback/presentation history and/or user actions may be captured and associated with each played/presented composition. A target time for playback/presentation of a composition to the user may be determined by using a user's playback/presentation history and/or user actions. The target time for playback/presentation may incorporate a target time between playbacks/presentations of a composition, which may be at least partially based on a user's playback/presentation history and/or user actions. A customized sequence of compositions may be automatically generated for each user. The personalized sequence may automatically adapt to changing user actions and preferences over time. The user's collection of compositions may be automatically integrated with the generated customized sequence. In one embodiment, a target time for next playback/presentation may incorporate a time between playback/presentation, which is at least partially based on rating (preference) of the user for the composition. The user rating (preference) may be explicitly provided by the user or may be implicitly determined at least partially based upon controls 

Regarding claim 15, the combination of Lang and Wieder discloses, determining the total playback duration exceeds the playback duration threshold value; and determining to exclude at least one scene of the plurality of scenes from the narrated analytics playlist (Wieder: A user's composition rating may be changed by the "forward" or "back" controls, only when the composition has played for a long enough time for the user to recognize it (i.e., the playback time has exceeded a recognition threshold time) ¶ [0164], [0174], [0284]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Wieder in view of Yeh; Yu-Ping et al. (US 20140143817 A1) [Yeh].

Regarding claim 5, the combination of Lang and Wieder teaches all the limitations of claim 3.
However neither Lang nor Wieder explicitly facilitate querying the personalized analytics system for the new content.
Yeh disclose, querying the personalized analytics system for the new content (When operating the operation interface, different users may generate personalized operation instructions (e.g., setting the search condition) according to personal requirements ¶ [0053]. Also see ¶ [0056], [0058], [0059], [0065], [0105]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Yeh’s system would have allowed of Lang and Wieder to facilitate querying the personalized analytics system for the new content. The motivation to .


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Wieder in view of Liu; Sherwin et al. (US 20190347063 A1) [Liu].

Regarding claim 6, the combination of Lang and Wieder teaches all the limitations of claim 3.
However neither Lang nor Wieder explicitly facilitate identifying an ambiguous word in the audible input based, at least in part, on using speech-to-text algorithms that convert the audible input to text; and resolving the ambiguous word using anecdotal information associated with the user.
Liu disclose, identifying an ambiguous word in the audible input based, at least in part, on using speech-to-text algorithms that convert the audible input to text; and resolving the ambiguous word using anecdotal information associated with the user (In some instances, the intent of all or a portion of the voice input remains ambiguous to the VAS 160 after processing. In such scenarios, the remote computing devices 106a associated with the VAS 160 may perform a search to further clarify the ambiguous portion(s) and/or may send a request to the MPS 100 to supply additional information. Should the VAS 160 conduct a search, the information used to conduct the search may be limited to the text of the voice input. For example, when processing the voice input "Play the latest album from John Legend" (Example No. 20 of FIG. 8B), the remote computing devices 106a of the VAS 160 may populate the artist field with "John Legend" but conduct a search to resolve which John Legend album is the "latest album." The remote computing devices 106a will then populate the album field with the results of the search (i.e., John Legend's latest album, "Darkness and Light"). In some embodiments, a 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Liu’s system would have allowed of Lang and Wieder to facilitate identifying an ambiguous word in the audible input based, at least in part, on using speech-to-text algorithms that convert the audible input to text; and resolving the ambiguous word using anecdotal information associated with the user. The motivation to combine is apparent in the of Lang and Wieder’s reference, because there is a need to develop consumer-accessible technologies to further enhance the listening experience.


Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Wieder in view of Bou; Elisenda et al. (US 20190258671 A1) [Bou].

Regarding claim 16, the combination of Lang and Wieder teaches all the limitations of claim 15.
However neither Lang nor Wieder explicitly facilitate wherein said determining to exclude the at least one scene comprises: ranking the plurality of scenes using a machine-learning algorithm; and identifying the at least one scene as having a lower ranking relative to other scenes in the plurality of scenes.
Bou disclose, wherein said determining to exclude the at least one scene comprises: ranking the plurality of scenes using a machine-learning algorithm; and identifying the at least one scene as having a lower ranking relative to other scenes in the plurality of scenes (In one embodiment of the invention, the architecture combines three different blocks: first, a video action summarization that is in 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Liu’s system would have allowed of Lang and Wieder to facilitate wherein said determining to exclude the at least one scene comprises: ranking the plurality of scenes using a machine-learning algorithm; and identifying the at least one scene as having a lower ranking relative to other scenes in the plurality of scenes. The motivation to combine is apparent in the of Lang and Wieder’s reference, because there is a need for an automatic video tagging system which learns from videos, their web context and comments shared on social networks is described.


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Abecassis; Max et al. (US 20150086174 A1) [Abecassis].

As per claim 17, Lang clearly shows a device for performing the methods of claim 1. Therefore the rejection of claim 1 applies to claim 17.
However Lang does not explicitly facilitate visually render an auto-pointer over a section of content associated with the second portion of the narrated analytics playlist based, at least in part, on the one or more keywords; and rendering, via the playback module, the auto-pointer over the section of content during playback of the second portion of the narrated analytics playlist.
Abecassis discloses, visually render an auto-pointer over a section of content associated with the second portion of the narrated analytics playlist based, at least in part, on the one or more keywords; and rendering, via the playback module, the auto-pointer over the section of content during playback of the second portion of the narrated analytics playlist (A locale may be depicted as the actual locale or may be represented in the depictions as a locale other than the actual locale. The term "locale" is differentiated from the term "location" when the term location refers to a point in the timeline of the video ¶ [0046]. processing hardware and software 122 for retrieving an end user's video preferences, content preferences, second screen function preferences and requests, search terms and search requests, and for processing the user's video preferences, content preferences, second screen function preferences and requests, in -video services, synchronization data, search terms and search requests. e.g., performing searches of segment data to identify the segments or list of segments responsive to a users search terms and search requests ¶ [0072], [0181], [0227]-[0228]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Abecassis’s system would have allowed of Lang to facilitate visually render an auto-pointer over a section of content associated with the second portion of the narrated analytics playlist based, at least in part, on the one or more keywords; and rendering, via the playback module, the auto-pointer over the section of content during playback of the second portion of the narrated analytics playlist. The motivation to combine is apparent in the of Lang’s reference, because there is a need to improve information relating to a current position in the video are limited in the functions supported and the capabilities and information that are provided the user.

Regarding claim 18, the combination of Lang and Abecassis discloses, wherein said determining to visually render the auto-pointer over the section of content based, at least in part, on the one or more keywords comprises analyzing metadata associated with the narrated analytics playlist to identify a location of the section of content, and wherein said rendering the auto-pointer over the section of content comprises applying a visual enhancement to the section of content at the location (Abecassis: A locale may be depicted as the actual locale or may be represented in the depictions as a 

Regarding claim 19, the combination of Lang and Abecassis discloses, wherein said rendering the auto-pointer over the section of content comprises magnifying the section of content relative to a default visual size of the section of content (Abecassis: A locale may be depicted as the actual locale or may be represented in the depictions as a locale other than the actual locale. The term "locale" is differentiated from the term "location" when the term location refers to a point in the timeline of the video ¶ [0046]).

Regarding claim 20, the combination of Lang and Abecassis discloses, wherein said determining to visually render the auto-pointer comprises: analyzing metadata associated with the second portion of the narrated analytics playlist; and matching the one or more keywords to information included in the metadata (Lang: After establishing the metadata exchange channel, or at a minimum, after configuring the media playback system to share or otherwise provide metadata to the networked microphone system, the media playback system provides metadata associated with the media playback system to the networked microphone system in response to a metadata exchange triggering event. In some embodiments, the metadata exchange triggering event is any one or more of (i) the media 


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







2/26/2021
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154